Citation Nr: 1113741	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  08-20 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a right shoulder disability.

2.  Entitlement to an initial rating in excess of 20 percent for left arm disability.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army Reserve, with active duty from June 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs Regional Office (RO) rating actions issued in June 2005, August 2005, and July 2007.  The Board notes that the July 2007 rating action on appeal also denied, in pertinent part, service connection for peripheral neuropathy of the right and left upper extremity.  The Veteran perfected an appeal with respect to this issue in July 2008.  During the pendency of the appeal, and specifically by an April 2010 rating action, the RO granted service connection for peripheral neuropathy of right and left upper extremity, representing a complete grant of the benefit sought.

It is observed that there are several RO determinations with which the Veteran expressed disagreement but did not perfect an appeal.  Specifically, in a July 2005 statement, the Veteran expressed disagreement with a June 2005 rating action which, in pertinent part, granted service connection for a cervical spine disorder, evaluated as 30 percent disabling, and denied service connection for a lumbar spine disorder, hearing loss, and tinnitus.  Later, in an April 2006 statement, the Veteran also expressed disagreement with a January 2006 rating action, which granted service connection for migraine headaches, evaluated as 30 percent disabling.  The RO issued a statement of the case concerning these issues in May 2006.
Most recently, in an August 2010 statement, the Veteran expressed disagreement with an April 2010 rating action which, in pertinent part, granted service connection for peripheral neuropathy of the right upper extremity, evaluated as 20 percent disabling, peripheral neuropathy of the left upper extremity, evaluated as 10 percent disabling, and scars, evaluated as 10 percent disabling, and denied entitlement to a total disability rating based on individual unemployability (TDIU), an increased rating for service-connected cervical spine disorder, and increased rating for migraine headaches, and service connection for irritable bowel syndrome (IBS).  The RO issued as statement of the case concerning these issues in November 2010.

Significantly, however, the record reflects that the Veteran did not subsequently file a Substantive Appeal (VA Form 9 or other correspondence containing the necessary information) for the foregoing issues.  Thus, there has been no appeal perfected as to the Veteran's claims of entitlement to an increased rating for migraine headaches, an increased rating for cervical spine disorder, an increased rating for peripheral neuropathy of the right and left upper extremity, an increased rating for scars, entitlement to a TDIU, and service connection for a lumbar spine disorder, hearing loss, tinnitus, and IBS.  In the absence of a timely perfected appeal, the Board has no jurisdiction to address these claims. 38 C.F.R. §§ 20.200, 20.202, 20.302.

Parenthetically, the Board notes that, during the November 2010 Travel Board hearing, the Veteran submitted a VA Form 9, with the intention of perfecting her appeal regarding an increased rating for migraine headaches.  Significantly, however, the record reflects that no statement of the case concerning this matter had been issued (it was not issued until several days after the hearing).  As such, the November 2010 VA Form 9 did not serve to perfect an appeal with respect to the issue of an increased rating for migraine headaches.

The Veteran presented testimony at a Travel Board hearing chaired by the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to increased rating for left arm disability addressed in the REMAND portion of the decision below is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO in Huntington, West Virginia denied service connection for a right shoulder disability.  Following receipt of notification of that determination, the Veteran did not initiate a timely appeal of the denial, and the decision became final.

2.  The evidence received since the RO's August 2005 denial of service connection for a right shoulder disability does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's August 2005 decision that denied service connection for a right shoulder disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).

2.  The evidence received since the RO's August 2005 determination is not new and material, and the claim of service connection for a right shoulder disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  

The foregoing notice requirements were addressed in an March 2007 letter.  Importantly, that letter acknowledged the prior denial of service connection for a right shoulder disability, and notified the Veteran that "new and material" evidence was necessary to reopen that issue.  The RO explained to the Veteran that the necessary evidence must demonstrate a current chronic right shoulder disorder, as such evidence was not present at the time of the prior final decision.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Following this letter, the May 2008 statement of the case and August 2009 supplemental statement of the case were issued, each of which provided the Veteran with additional time to submit more evidence.  The Veteran was informed of the law and regulations governing the assignment of disability ratings and effective dates in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds that VA's duty to notify has been met.

Additionally, the Board finds that the duty to assist provisions of the VCAA have been met in this case.  All relevant treatment records adequately identified by the Veteran have been obtained and associated with the claims file.  Neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board acknowledges that the Veteran has not been accorded a VA examination in connection with her claim to reopen.  However, VA's duty to provide a VA examination applies to a claim to reopen only if new and material evidence has been presented.  See 38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).  As will be discussed in the following decision, the Veteran has not presented new and material evidence sufficient to reopen her claim.
Analysis

Evidence of record at the time of the August 2005 RO decision revealed no 
in-service complaints or treatment for a right shoulder disorder.  Likewise, there were no post-service findings of a right shoulder disorder.  In this regard, the Board notes that while an April 2005 VA examination reflects a diagnostic impression of loss of motion of the right shoulder, a June 2005 addendum report reflects that this assessment was a typo, which actually pertained to the Veteran's left shoulder, and that there was no right shoulder disorder.  Consequently, service connection for a right shoulder disability was denied.  The Veteran did not appeal this decision to the Board.  Thus, the RO's decision is final. 38 U.S.C.A. § 7105; C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.

In a February 2007 claim, the Veteran again raised the issue of a right shoulder disorder.  Although the Veteran has submitted new records, reflecting complaints of right shoulder pain, and her belief that such pain is secondary to her 
service-connected left shoulder disability, they do not reflect a diagnosis of a current chronic right shoulder disability.  In this regard, the Board notes that pain alone, without a diagnosed or identifiable underlying condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Further, while the Veteran is competent to describe her right shoulder pain, she does not possess the medical expertise required to diagnose a right shoulder disability.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A Veteran may reopen a previously and finally denied claim by submitting new and material evidence.  38 C.F.R. § 3.156(a).  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).

At the time of the August 2005 decision, the RO determined that the evidence failed to demonstrate a current chronic right shoulder disorder  associated with the Veteran's active military service.  Additional evidence received since that earlier decision remains silent for a diagnosis of a current chronic right shoulder disorder.

Because the evidence received after the RO's August 2005 decision does not demonstrate a currently-shown right shoulder disorder, such evidence does not raise a reasonable possibility of substantiating the claim of service connection for this disorder.  This additional evidence is, therefore, not new and material, as contemplated by the pertinent law and regulations, and cannot serve as a basis to reopen the Veteran's claim of service connection for a right shoulder disability.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

ORDER

New and material evidence sufficient to reopen the previously denied claim of service connection for a right shoulder disability has not been received, the appeal is denied.


REMAND

Regarding the claim for an initial increased rating for a left arm disability, service connection was granted in a June 2005 rating action and assigned a 10 percent rating, effective from November 2004.  In July 2005, the Veteran expressed her disagreement with the 10 percent rating.  Although, in May 2006, the RO granted an increased rating of 20 percent, effective from November 2004, to date, no statement of the case has been issued.  This should be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
The Board notes that this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

After completing any necessary development, provide 
a statement of the case to the Veteran regarding the issue of an initial increased rating for a left arm disability.  The Veteran should be informed of the period of time within which she must file a substantive appeal to perfect her appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


